IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00015-CR
 
Michael Keith Grier,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 66th District Court
Hill County, Texas
Trial Court No. 33,564
 

MEMORANDUM Opinion





 
            Michael Keith Grier appealed his conviction
of possession of a controlled substance.  We abated this appeal because no
brief had been filed for Grier.  
            Grier has now filed a Motion to
Dismiss Appeal requesting this Court to withdraw the notice of appeal and
dismiss the appeal.  Grier personally signed the motion to dismiss.
            This appeal is reinstated and
dismissed.  Tex. R. App. P.
42.2(a).
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeal
dismissed
Opinion
delivered and filed May 14, 2008
Do
not publish
[CR25]


App.—Fort Worth 2004, pet. ref’d)
(quoting Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991))
(citing State v. Sellers, 790 S.W.2d 316, 321 n.4 (Tex. Crim. App. 1990))
(other citations omitted).  Accordingly, the Clerk of this Court notified Mayfield
that these eight appeals were subject to dismissal for want of jurisdiction if she
did not file a response showing grounds for continuing the appeals.  See
Tex. R. App. P. 44.3.  The Court
has received no response.  Accordingly, these appeals are dismissed for want of
jurisdiction.[2]  See
Ahmad, 158 S.W.3d at 527.
                                                                                    PER
CURIAM
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeals
dismissed
Opinion
delivered and filed October 29, 2008
Do
not publish
[CR25]
 



[1]
              Actually, Mayfield filed a single
notice of appeal with all twelve cause numbers on it.
 


[2]
              Mayfield’s appeals in the four
cases in which she was convicted remain pending in this Court.